per curiam:
El caso de autos es la secuela de una decisión anterior nuestra sobre el mismo asunto, según surge de nuestra opinión per curiam en In re Lugo Rodríguez, 149 D.P.R. 551 (1999), en la que se relatan la mayor parte de los hechos esenciales de este caso y mediante la cual se ordenó al Procurador General de Puerto Rico a presentar la querella que ahora atendemos.
*125I
El Ledo. Rafael Lugo Rodríguez fue admitido al ejercicio de la abogacía el 7 de noviembre de 1979. Luego fue nomi-nado por el Gobernador de Puerto Rico y confirmado por el Senado de Puerto Rico, como Juez Municipal en 1980. Al momento de los hechos que nos conciernen, éste se desem-peñaba como juez del Municipio de Guánica.
El 26 de diciembre de 1989 se sometió ante otro magis-trado, el Hon. Juez César D. Nazario, un caso contra Luis Mercado Negrón, por la alegada distribución de la droga narcótica conocida como cocaína. Dicho Juez determinó que existía causa probable y expidió una orden de arresto contra el referido acusado. Le fijó una fianza de $100,000.
Luego la Policía de Puerto Rico solicitó tanto del Juez Rafael Lugo como del Juez César D. Nazario que compare-cieran a la División de Drogas y Narcóticos en San Germán en relación con el diligenciamiento de varias órdenes de arresto que se efectuarían el 28 de diciembre de 1989. El Juez Lugo Rodríguez llegó allí dicho día y comenzó a aten-der varios casos. Redujo la fianza previamente fijada a va-rios de los acusados, entre ellos la de Mercado Negrón. El Juez Lugo Rodríguez era vecino de éste y le conocía desde hacía ocho (8) años aproximadamente. Le redujo la fianza a $20,000.
El 25 de abril de 1990 alegadamente se vio llegar al Juez Lugo Rodríguez al negocio “La Lechonera”, en compa-ñía del acusado Mercado Negrón.
El caso contra Mercado Negrón se señaló para juicio el 10 de mayo de 1990 y luego fue suspendido hasta el 31 de mayo de ese mismo año. Después de haberse suspendido el caso, el Teniente Ismael González González, Director de la División de Drogas y Narcóticos de la Policía de San Ger-mán, alegadamente observó que de la Sala del Juez Rubén Fernández, que estaba atendiendo el caso, salieron el acu-sado, su abogado y una serie de testigos, entre los que se *126encontraban la esposa e hijo, del Juez Lugo Rodríguez. Cuando estas personas salieron al pasillo del tribunal, el teniente González González pudo observar que estas per-sonas comenzaron a dialogar con Edgar Nieves Galindo, confidente que presenció la alegada transacción de drogas entre el acusado Mercado Negrón y el agente encubierto Luis A. Guilloty Ramos.
El referido oficial policiaco alegadamente pudo obser-var, además, que el Juez Lugo Rodríguez se acercó a estas personas y comenzó a hablar con el abogado del acusado y con el confidente, Edgar Nieves Galindo. Al cabo de unos minutos el Juez Lugo Rodríguez se fue a su oficina, a la que luego entraron el abogado y Nieves Galindo. Mientras esto ocurría, el acusado Mercado Negrón se mantenía cerca de la entrada de dicha oficina.
Ese mismo día, el Fiscal Velázquez Flores alegadamente recibió una llamada del Juez Lugo Rodríguez, quien le pi-dió que pasara por su oficina, ya que era urgente que le tomara una declaración jurada a un testigo. El fiscal Ve-lázquez Flores acudió a la oficina del Juez Lugo Rodríguez y allí alegadamente se encontró con éste, con el abogado del acusado Mercado Negrón y con el confidente Nieves Galindo y su abogado.
El Juez Lugo Rodríguez alegadamente solicitó del fiscal que le tomara una declaración jurada a Nieves Galindo. Luego de que el Juez Lugo Rodríguez expresara que él no tenía nada que ver con eso, se marchó de su oficina dejando al Fiscal Velázquez Flores con el confidente y los abogados. Nieves Galindo declaró ante el Fiscal que el caso contra Mercado Negrón había sido fabricado, cambiando así la de-claración jurada que había prestado previamente. Ello no obstante, Mercado Negrón fue juzgado en juicio por jurado y convicto el 18 de junio de 1990. Fue sentenciado a diez (10) años de prisión. Posteriormente obtuvo un perdón eje-*127cutivo condicional y fue puesto en libertad el 14 de junio de 1994.(1)
Por razón de la conducta del Juez Lugo Rodríguez rela-tada antes, el entonces Juez Administrador del Tribunal Superior, Sala de Mayagüez, Hon. Rubén Fernández, remi-tió el asunto a la Oficina de Administración de los Tribu-nales (en adelante O AT). Se refirió el caso a la atención de la Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces (en adelante la Comisión de Disciplina).
Habiéndose determinado causa probable por la Comisio-nada Asociada, Leda. Enid Martínez Moya, el Procurador General de Puerto Rico presentó ante la referida Comisión de Disciplina la correspondiente “querella” contra el Juez Lugo Rodríguez. A éste se le formularon cargos por viola-ción de los Cánones I, II, XI, XII, XVI, XXI, XXIII, XXIV y XXVI de Ética Judicial, 4 L.P.R.A. Ap. IV-A, solicitándose como sanción disciplinaria la destitución del cargo de Juez Municipal que ostentaba o cualquier otra sanción que la Comisión de Disciplina estimara conveniente.
Durante la realización de ciertos trámites, previos a la contestación de la querella, venció el término de nombra-miento del Juez Lugo Rodríguez y éste no fue renominado, por lo que dejó de formar parte de la Judicatura.
En la contestación a la querella, el ex Juez Lugo Rodrí-guez negó todos los cargos y, además, solicitó su desestima-ción y archivo. Alegó que, conforme a la Regla 37 de Pro-cedimiento para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de Jueces o Juezas del Tribunal de Primera Instancia y del Tribunal de Circuito de Apelaciones de Puerto Rico, 4 L.P.R.A. Ap. XV-A, la renuncia o terminación de la función judicial convertía el proceso en académico, debido a que ninguno de los cargos *128imputaban la comisión de delito ni podían considerarse causa para el desaforo o la suspensión de la abogacía.
Mediante una resolución el 31 de octubre de 1994 la mencionada Comisión de Disciplina acogió el plantea-miento desestimatorio del ex Juez Lugo Rodríguez y, en su consecuencia, acordó “recomendar al Juez Presidente, y al Tribunal Supremo de Puerto Rico, la desestimación y ar-chivo de la querella” presentada contra dicha persona. El 22 de noviembre de 1994 el Procurador General de Puerto Rico reaccionó a la resolución emitida por la referida Co-misión de Disciplina. Sostuvo que la recomendación de la Comisión de Disciplina era correcta, razón por la cual soli-citó de este Tribunal que “archive la queja a tenor con lo dispuesto por la Comisión, sujeto a que el Ledo. Lugo Ro-dríguez sea nombrado nuevamente a ocupar un cargo judicial. De verificarse su nombramiento judicial se volve-rían a activar los cargos”.
Así las cosas, el 18 de octubre de 1999 mediante el per curiam referido antes, interpretamos la citada Regla 37, supra, que en su primer párrafo dispone que:
Si la querella alega conducta constitutiva de delito, negli-gencia en el desempeño de sus funciones o violación a los Cá-nones de Ética Judicial o del Código de Ética Profesional, la presentación por el juez de la renuncia al cargo no impedirá que continúe el procedimiento disciplinario en su contra si la naturaleza de la conducta imputada puede dar lugar a su des-aforo o suspensión de la abogacía. (Énfasis en el original.) In re Lugo Rodríguez, supra, pág. 555.
Hicimos hincapié en que, conforme a las disposiciones reglamentarias referidas, el hecho de que un miembro de la Judicatura puertorriqueña, contra quien se ha presen-tado una querella por violación a los Cánones de Ética Judicial cese en su cargo —por razón de renuncia— no impide que continúe el procedimiento disciplinario en su contra si la naturaleza de la conducta imputada puede dar lugar a su desaforo o suspensión de la abogacía.
*129Indicamos, además, que aunque en el caso ante nos el querellado había cesado en su cargo de juez, no por razón de renuncia al cargo, sino por haber vencido el término para el cual había sido designado y no haber sido renominado como juez por el Gobernador de Puerto Rico, la norma de la referida Regla 37 también aplicaba. Resolvimos expresamente así:
No encontramos razón alguna jurídica válida por la cual las dos situaciones mencionadas no deban ser tratadas de forma similar. Esto es, en ninguna de estas dos situaciones el caso se convierte en académico; ello siempre que, repetimos, la natu-raleza de la conducta imputada pueda dar lugar a su desaforo o suspensión de la abogacía. A esos efectos, conviene recordar que hemos resuelto que se puede separar, o suspender, del ejercicio de la profesión de abogado a un ex juez que incurrió, en momentos en que actuaba como tal, en conducta impropia o inmoral. In re Liceaga, 82 D.P.R. 252, 257 (1961). (Énfasis en el original.) In re Lugo Rodríguez, supra, pág. 556.
En vista de lo anterior, expresamos también en dicho per curiam que la conducta que se le imputaba al licenciado Lugo Rodríguez, mientras se desempeñaba como juez municipal, era una que a nuestro juicio, de ser probada, podría considerarse violatoria de las disposiciones del Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, el cual establece, en lo pertinente, que el abogado "deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia”. (Énfasis suplido.)
Expresamente indicamos entonces que:
Somos del criterio que un juez que, alegadamente le rebaja la fianza a un acusado que era su vecino; posteriormente asiste con éste a un establecimiento público; recibe en su ofi-cina al confidente que participó en el caso de dicho acusado; y, posteriormente, requiere del fiscal del caso que comparezca a su oficina con el propósito de que este funcionario le tome una declaración a dicho confidente en que este ahora sostiene que *130el caso contra el acusado era fabricado, ciertamente no le hace honor a la profesión de ahogado e incurre, cuando menos, en la apariencia de conducta profesional impropia. (Enfasis suplido.) In re Lugo Rodríguez, supra, págs. 556-557.
Por todo lo anterior, resolvimos en el anterior In re Lugo Rodríguez, supra, que el caso no se había convertido en académico y que resultaba procedente que se continuaran con los procedimientos disciplinarios contra el licenciado Lugo Rodríguez. Por lo tanto, le ordenamos al Procurador General de Puerto Rico a presentar la querella correspon-diente por conducta violatoria del Canon 38 del Código de Etica Profesional, supra.
Cinco meses y medio después del dictamen referido, el 27 de marzo de 2000, el Procurador General presentó la querella contra el licenciado Lugo Rodríguez que le había-mos requerido. Le imputó un cargo por violación al Canon 38 del Código de Ética Profesional, supra, por la conducta mencionada antes. En particular, se alegó que Lugo Rodrí-guez había incumplido la obligación de todo abogado a “es-forzarse, al máximo de su capacidad, a la exaltación del honor y la dignidad de la profesión ... y ... evitar hasta la apariencia de conducta profesional impropia”.
Luego de los trámites de rigor, nombramos al ex juez superior, Ledo. Arnaldo López Rodríguez, como Comisio-nado Especial para entender en la querella referida. El 7 de junio de 2000 se celebró ante este Comisionado Especial una conferencia con antelación a la vista de la querella en la cual el Procurador General de Puerto Rico, por voz de la Procuradora Auxiliar Leda. Ivonne Casanova Pelosi, le in-formó al Comisionado Especial que su oficina no iba a pre-sentar prueba testifical en el caso y que dejaba sometido su caso por el expediente, que en esencia incluía la querella presentada por el Procurador General y la contestación a la querella del licenciado Lugo Rodríguez, junto a unas de-claraciones juradas provistas por éste, en particular la de-claración jurada prestada por el propio querellado durante *131la investigación de este asunto realizada por la OAT. La licenciada Casanova Pelosi expresó, además, que los testi-gos que el Procurador General se proponía presentar en este caso no le merecían ahora ninguna credibilidad ni con-fianza y que éstos eran objeto de una investigación criminal.
El querellado, a su vez, informó que tampoco presenta-ría prueba testifical. Dejó su caso sometido también a base de los documentos referidos que formaban parte del expediente.
En vista de las aludidas posturas de las partes, el 26 de diciembre de 2000 el Comisionado Especial nos informó que como no había sido necesario celebrar una vista evi-denciaría en el caso de autos, él daba por concluida su en-comienda, ya que este Tribunal estaba en igual posición que el Comisionado Especial para evaluar la prueba docu-mental aludida.
Por lo anterior, pasamos a resolver.
II
Es menester comenzar indicando lo que en nuestro cri-terio puede explicar el musitado proceder tanto del Procu-rador General como del Comisionado Especial en el caso de autos. Como se desprende de los hechos narrados antes, uno de los aspectos medulares de la conducta del entonces Juez Lugo Rodríguez que dio lugar a una querella en su contra fue lo relativo a su intervención con el Fiscal Veláz-quez Flores con respecto a la declaración de un confidente en contra del acusado Mercado Negrón. En efecto, con arreglo a las alegaciones correspondientes, existía la im-presión de que el licenciado Lugo Rodríguez había interve-nido para que el confidente cambiara su declaración inicial contra Mercado Negrón sobre su supuesta distribución de cocaína, por otra declaración de que el caso contra el acu-sado Mercado Negrón había sido fabricado. Nos pareció en *132octubre de 1999 que un asunto tan grave como éste debía ser investigado a fondo.
Resulta, sin embargo, que dos meses más tarde, en Pueblo v. Jorge, Marcial, 149 D.P.R. 832 (1999), decretamos la absolución de unos convictos de narcotráfico porque el pro-pio Procurador General nos informó que, como resultado de una investigación confidencial realizada por el Estado, el Ministerio Público tenía dudas serias y fundadas sobre la veracidad de los testigos de cargo en ese caso. La inves-tigación referida estaba relacionada con la fabricación de casos de drogas por miembros de la fuerza policíaca de Puerto Rico. Uno de los involucrados en el referido caso, cuyo testimonio el propio Estado cuestionó allí, era el agente Guilloty Ramos, quien también había presentado la correspondiente denuncia contra Mercado Negrón en el caso de autos. Parecería, pues, que el querellado Lugo Ro-dríguez, al procurar que el Fiscal Velázquez Flores le to-mara una nueva declaración jurada al confidente referido antes, no estaba usando su oficio de juez para favorecer a su vecino Mercado Negrón, sino que estaba procurando el esclarecimiento de la verdad en una situación de fabrica-ción de cargos. Ciertamente, ello es lo manifestado por Lugo Rodríguez en su declaración jurada ante la OAT que obra en autos, que no ha sido controvertida.
Nos parece evidente, pues, que el Procurador General declinó presentar prueba en el caso disciplinario contra el licenciado Lugo Rodríguez en vista de la fabricación de prueba por los testigos del Estado aludido antes, que afec-taba también el asunto del licenciado Lugo Rodríguez.
KH HH I — I
La querella en cuestión tiene un segundo aspecto, es decir, un segundo incidente que es pertinente.(2) Trata so-*133bre la rebaja de la fianza que le había sido fijada a Mercado Negrón. El licenciado Lugo Rodríguez, actuando como juez, la rebajó de $100,000 a $20,000. El querellado inter-vino de dicho modo en el caso de Mercado Negrón, a pesar de que éste era vecino y conocido del querellado desde ha-cía años.
Sobre el particular, y conforme a su declaración jurada ante la OAT que consta en autos, el querellado expresó que el día que se le requirió que diligenciara determinadas ór-denes de arresto, que incluía la de Mercado Negrón, los abogados de los varios imputados le solicitaron que se re-bajaran las fianzas fijadas antes por el Juez César D. Na-zario; que él consultó el asunto con dicho juez, y que éste lo autorizó a rebajar las fianzas usando su mejor criterio. Re-lata entonces el querellado que él procedió a rebajar las fianzas, incluyendo la de Mercado Negrón. Negó que hu-biese actuado mal, afirmando que fue juez por vocación y que de ninguna forma actuaría para “empañar la Judicatura”.
Es menester señalar que lo anterior, en esencia, es todo lo que hay en autos sobre el incidente de la rebaja de fianza. Tanto el querellado como el propio Procurador General, y asimismo el Comisionado Especial, nos han some-tido el asunto a nuestra consideración estrictamente a base de la referida declaración jurada del querellado, que nadie ha contradicho.
No cabe dudas de que Lugo Rodríguez, actuando como juez, desplegó cuando menos un juicio poco prudente al intervenir en el asunto de la fianza con relación a un imputado que era su vecino. Su actitud debió ser la de no intervenir de ningún modo en tal asunto, sin que importase que el juez que fijó la fianza originalmente le autorizara a rebajarla. Situaciones como las de este incidente empañan la imagen de imparcialidad de la Judicatura. Por ello el Canon XI de Ética Judicial, 4 L.P.R.A. Ap. IV-A, requiere que el juez no sólo debe ser imparcial sino que, *134además, exige que su conducta debe excluir “toda posible apariencia de que es susceptible de actuar a base de in-fluencias de personas ... o por motivaciones impropias”. (Énfasis suplido.) Por ello también el Canon XII de Ética Judicial, 4 L.P.R.A. Ap. IV-A, le requiere al juez inhibirse en cualquier procedimiento judicial cuando exista cual-quier causa “que pueda razonablemente arrojar dudas so-bre su imparcialidad para adjudicar”. (Énfasis suplido.)
Es menester señalar, además, que no sólo los jueces en el desempeño de sus funciones, sino los abogados también están todos sujetos siempre a la obligación de no empañar la imagen de imparcialidad de la Judicatura. Por eso se les exige no sólo “tomar las medidas que procedan en ley contra funcionarios judiciales que abusan de sus prerrogativas” sino, además, realizar todo lo que esté a su alcance “\p\ara lograr el más adecuado desenvolvimiento y desarrollo del proceso judicial” .(3) Por eso también el Canon 38 del Código de Ética Profesional, supra, les exige que como funcionarios del tribunal deben hacer “su propia y cabal aportación hacia la conservación de una mejor administración de la justicia”. (Énfasis suplido.) El querellado Lugo Rodríguez faltó a este deber, por lo que lo censuramos.
IV
Vistas las circunstancias especiales del caso de autos, en particular el proceder de la Oficina del Procurador General de dar el caso por sometido por el expediente, sin presentar prueba testifical; por razón además de que el Comisionado Especial dio por terminada su encomienda acogiéndose al proceder de las partes de dar por sometido el caso como lo hicieron, sin gestión ulterior; tomando en cuenta también *135que el caso ha estado pendiente por casi ocho (8) años, limitamos nuestra sanción a la censura antes expresada y ordenamos su archivo.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Rebollo López no intervinieron. El Juez Aso-ciado Señor Rivera Pérez no interviene.

(1) Véase Mercado Negrón v. Torres-Suárez, opinión y orden del magistrado federal J.A. Castellanos de 11 de mayo de 1999, Civil No. 95-1967 (CCC-JAC).


(2) La querella sólo alude a dos (2) incidentes. Nada dice sobre la alegación mencionada en nuestro primer per curiam de que Lugo Rodríguez llegó a un negocio con el acusado Mercado Negrón estando pendiente el juicio de éste.


(3) Canon 9 del Código de Ética Profesional y el Criterio General que le ante-cede, 4 L.P.R.A. Ap. IX.